 UNITED STATES DISTRICT COURT                                      EASTERN DISTRICT OF TEXAS


TYRELL MONTREL CANE,                                  §
                                                      §
                 Plaintiff,                           §
                                                      §
versus                                                §    CIVIL ACTION NO. 1:17-CV-451
                                                      §
THE CITY OF PORT ARTHUR                               §
POLICE DEPARTMENT, et al.,                            §
                                                      §
                 Defendants.                          §

                              MEMORANDUM OPINION AND ORDER

         Plaintiff, Tyrell Montrel Cane, a pre-trial detainee at the Jefferson County Jail, proceeding

pro se and in forma pauperis, brings this civil rights lawsuit pursuant to 28 U.S.C. § 1983 against

defendants: the City of Port Arthur Police Department, Officer Bobby Myers and Officer John

Doe, both with the Port Arthur Police Department.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends plaintiff’s claims against the City of Port Arthur Police

Department filed pursuant to 28 U.S.C. § 1983 be dismissed with prejudice for failure to state a

claim.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Plaintiff received a copy of the Report and Recommendation on November 28, 2017 (docket entry no. 8).
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Partial Judgment will be entered in

        . with the recommendations of the Magistrate Judge.
accordance
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.

       SIGNED at Plano, Texas, this 9th day of October, 2018.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
